                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AMBER HINES, as Special Administrator            )
 and Personal Representative of the Estate        )
 for BOBBI GIBBS, deceased, and                   )
 WILLIAM K. DUAME,                                )
                                                  )
                        Plaintiffs,               )
                                                  )
 vs.                                              )   Case No. 18-CV-1157-NJR-GCS
                                                  )
 XPO EXPRESS, INC., ADAM                          )
 ROCKHOLD, JACK E. RUDOLPH, SR.,                  )
 JOSHUA M. WILLIS, and COYOTE                     )
 LOGISTICS, LLC,                                  )
                                                  )
                        Defendants.               )


                           MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       The Court recently received this case from the docket of Judge David R. Herndon. In

light of the transfer, the Court has undertaken a jurisdictional review of the case. Plaintiffs

invoke jurisdiction pursuant to 28 U.S.C. § 1332, the diversity statute, and make jurisdictional

allegations related to several defendants based upon “information and belief” (see Doc. 40,

p. 2). It is well settled in the Seventh Circuit that jurisdictional allegations based upon

information and belief are insufficient to establish federal subject matter jurisdiction.

America’s Best Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992) (per

curiam).

       Additionally, the law of this Circuit plainly provides that if a party is a limited liability

company (“LLC”), its citizenship depends on the citizenship of each of its members. See, e.g.,

Copeland v. Penske Logistics, LLC, 675 F.3d 1040, 1043 (7th Cir. 2012) (“a limited liability

company’s citizenship includes every state of which any unit holder is a citizen”). The First

                                          Page 1 of 2
Amended Complaint does not disclose the list of each member of Coyote Logistics, LLC and

each member’s citizenship. Accordingly, Plaintiffs shall file a Second Amended Complaint

that properly sets forth the basis for subject matter jurisdiction.

       Furthermore, on January 4, 2019, Plaintiff filed a motion to dismiss counts VI, VII, VIII,

IX without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2) (Doc. 65). Rule 41

allows for voluntary dismissals under certain circumstances, but the rule is circumscribed to

dismissals of “actions,” not “parties” or “claims,” meaning that the rule cannot be used to

cleave away one claim or one party from a larger case. See Taylor v. Brown, 787 F.3d 851, 857-

58 (7th Cir. 2015); see also Musa v. Kabul, Inc., 15-cv-804, 2016 WL 4734743, at *1 (W.D. Wisc.

Sept. 9, 2016). To dismiss one claim or one party from a case that otherwise will continue, a

plaintiff instead must file an amended complaint, which she can do as of right in some

circumstances and on motion in others. See FED. R. CIV. P. 15. Thus, Plaintiffs’ motion to

dismiss (Doc. 65) is DENIED. To voluntarily dismiss certain claims from this case that will

otherwise proceed, Plaintiffs must file an amended complaint. Thus, Plaintiffs are also

granted leave to file a Second Amended Complaint that dismisses counts VI, VII, VIII, IX,

and X from this action. The Second Amended Complaint shall be filed on or before February

5, 2019.

       IT IS SO ORDERED.

       DATED: January 15, 2019

                                                    ___________________________
                                                    NANCY J. ROSENSTENGEL
                                                    United States District Judge




                                          Page 2 of 2
